            Case 5:18-cv-01207-DAE Document 1 Filed 11/19/18 Page 1 of 5



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS


 ZACHARY ROBERTS,

                                Plaintiff,                    Docket No. 5:18-cv-1207

        - against -                                           JURY TRIAL DEMANDED

 EUCLID MEDIA GROUP LLC

                                Defendant.


                                          COMPLAINT

       Plaintiff Zachary Roberts (“Roberts” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Euclid Media Group LLC (“Euclid” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of the Charlottesville riots, owned and registered by Roberts, a

professional photographer. Accordingly, Roberts seeks monetary relief under the Copyright Act

of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in Texas.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
            Case 5:18-cv-01207-DAE Document 1 Filed 11/19/18 Page 2 of 5



                                             PARTIES

       5.        Roberts is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 105 Lot 10

Road, Central Square, NY 13036.

       6.        Upon information and belief, Euclid is a foreign limited liability duly organized

and existing under the laws of the State of Ohio, with a place of business 915 Dallas Street, San

Antonio, TX 78215. Upon information and belief Euclid is registered with the Texas Department

of State Division of Corporations to do business in the State of Texas. At all times material,

hereto, Euclid has owned and operated a website at the URL: www.citybeat.com (the

“Website”).

                                    STATEMENT OF FACTS

       A.        Background and Plaintiff’s Ownership of the Photograph

       7.        Roberts photographed the Charlottesville riots (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.        Roberts is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.        The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-066-838 and titled “DeandreAttackers-FULLSET-3537.jpg.”

See Exhibit B.

       B.        Defendant’s Infringing Activities

       10.       Euclid ran an article on the Website titled Morning News: Charlottesville beating

suspect detained in Hamilton County; Clifton Market board wrestles with shortfall; funding plan

materializes for Western Hills Viaduct. See URL:
            Case 5:18-cv-01207-DAE Document 1 Filed 11/19/18 Page 3 of 5



https://www.citybeat.com/news/blog/20973809/morning-news-charlottesville-beating-suspect-

detained-in-hamilton-county-clifton-market-board-wrestles-with-shortfall-funding-plan-

materializes-for-western-hills-viaduct. The article prominently featured the Photograph. A

screenshot of the Photograph on the article is attached hereto as Exhibit C.

          11.   Euclid did not license the Photograph from Plaintiff for its article, nor did Euclid

have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Euclid infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Euclid is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
            Case 5:18-cv-01207-DAE Document 1 Filed 11/19/18 Page 4 of 5



       17.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Euclid be adjudged to have infringed upon Plaintiff’s copyrights

               in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       November 19, 2018
                                                               LIEBOWITZ LAW FIRM, PLLC
Case 5:18-cv-01207-DAE Document 1 Filed 11/19/18 Page 5 of 5



                                      By: /s/Richard Liebowitz
                                      Richard Liebowitz
                                      11 Sunrise Plaza, Suite 305
                                      Valley Stream, New York 11580
                                      Tel: (516) 233-1660
                                      RL@LiebowitzLawFirm.com

                                     Attorneys for Plaintiff Zachary Roberts
